Citation Nr: 1138094	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  03-16 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for eye infections.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fatigue.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for left ulnar nerve palsy.

5.  Entitlement to service connection for patellofemoral pain syndrome (bilateral knee disorder).

6.  Entitlement to service connection for disability manifested by joint pain.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for degenerative joint disease of the ankles.

9.  Entitlement to service connection for disability manifested by arch pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio RO.  By a rating action in April 2002, the RO denied the Veteran's claim of entitlement to service connection for hearing loss, left ulnar nerve palsy, joint pain, arch pain, and patellofemoral pain syndrome.  Subsequently, by a rating action in May 2003, the RO denied service connection for neck pain and degenerative joint disease of the ankles.  In May 2008, the RO denied the Veteran's attempt to reopen the Veteran's claims of entitlement to service connection for eye infections and service connection for fatigue.  

On November 8, 2010, the Veteran appeared at the Cleveland RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


The Board notes that the April 2002 rating action also denied service connection for tinea pedis, ingrown toenail on the right big toe, and injury to the left big toe.  Subsequently, in August 2004, the RO granted service connection for tinea pedis.  More recently, in a rating action dated in July 2010, the RO appeared to have determined that the ingrown toenail on the right big toe and injury to the left big toe were part and parcel of the service-connected tinea pedis, as they were added to the service-connected disability.  The Board acknowledges this grant of service connection for ingrown toenail on right big toe and injury to the left big toe.  Consequently, the claims of service connection for these disabilities are no longer in appellate status and are not presently before the Board.  


FINDINGS OF FACT

1.  A March 2006 rating decision denied service connection for eye infections, finding that new and material evidence had not been received to reopen the claim; a statement of the case was issued in January 2007, but the Veteran did not thereafter perfect an appeal.  

2.  The evidence received since the March 2006 rating decision is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for eye infections.  

3.  By a rating action in March 2006, the RO denied the Veteran's claim of entitlement to service connection for fatigue; a statement of the case was issued in January 2007, but the Veteran did not thereafter perfect an appeal.  

4.  The evidence received since March 2006 is either cumulative or does not raise a reasonable possibility of substantiating the claim of service connection for fatigue.  

5.  The Veteran does not have a hearing loss disability.  

6.  There is no competent evidence of record documenting the current existence of left ulnar nerve palsy.  

7.  The Veteran does not have a knee disability, diagnosed as patellofemoral pain syndrome.  

8.  The evidence does not reasonably show objective chronic indications of joint or arch pain, other than involving the neck, hips and shoulders.  Cervical spine, hip and shoulder problems have been attributed to known clinical diagnoses and are not related to the Veteran's active duty service.  

9.  The Veteran does not have currently diagnosed degenerative joint disease of the ankles.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for eye infections.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).  

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for fatigue.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).  

3.  The Veteran does not have a hearing loss disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

4.  The Veteran does not have left ulnar nerve palsy that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

5.  The Veteran does not have knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

6.  The Veteran does not have a chronic disability manifested by joint pain or arch pain that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2011).  

7.  The Veteran does not have a cervical spine disorder that is the result of disease or injury incurred in or aggravated by active military service; arthritis of the cervical spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

8.  The Veteran does not have degenerative joint disease of the ankles that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). When there is a claim to reopen, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in May 2001 and January 2008 from the RO to the Veteran, which were issued prior to the RO decisions in April 2002, May 2003, and May 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the service connection issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Law and Regulations

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

III.  Background

The Veteran entered active duty in June 1988.  His DD Form 214 indicates that his military occupational specialty was indirect fire infantryman.  He was awarded the Southwest Asia Service Medal with 2 bronze service stars, the Saudi Arabian Kuwait Liberation Medal, the Air Assault Badge, the Master Parachutist Badge, and the Combat Infantryman Badge.  At his enlistment examination in July 1987, an audiometric examination revealed pure tone thresholds of 10, 5, 0, 0, 0, and 15 decibels in the right ear at the 500, 1000, 2000, 3000 and 4000 Hertz levels, and 5, 0, 5, 5, 5 and 5 decibels in the left ear at the 500, 1000, 2000, 3000 and 4000 Hertz levels.  Clinical examination of the eyes was normal and distant vision was assessed as 20/20 bilaterally; near vision was assessed as 20/25 bilaterally.  

The service treatment records show that the Veteran was seen for complaints of pain in the arches in November 1988; he stated that he tried changing the soles from his running shoes without success.  The assessment was left and right feet tender sprain, with bilateral arch pain.  In July 1989, the Veteran was seen for ear pain with cold symptoms.  In September 1991, the Veteran was seen for complaints of trauma to the left big toe with edema and discoloration.  The assessment was contusions, left big toe.  In August 1992, he was found to have ingrown toenail for the past two months; the toenail was removed.  A February 1996 treatment note reflects an assessment of left Achilles tendonitis.  In March 1996, the Veteran was seen for complaints of abrasion in the right eye; he was struck by a stone in that eye; the assessment was a sclera abrasion.  The service treatment records are negative for any complaints, findings or diagnosis of hearing loss.  

The Veteran's initial claim for service connection (VA Form 21-526) was received in February 2000.  In a statement in support of claim, dated in April 2001, the Veteran indicated that he never received a separation examination.  The Veteran stated that he suffered from chronic knee and joint pain as a result of his jump status in service.  He also reported hearing loss due to the noise from firing cannons during service.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2001.  The Veteran indicated that he developed back pain following a parachute jump.  The Veteran reported knee pain throughout the joints, with the right being worse than the left.  The pertinent diagnosis was chondromalacia of the patella on the right.  A dermatology examination was also conducted in July 2001; the Veteran was diagnosed with tinea pedis.  

The Veteran was afforded an audiological evaluation in August 2001.  At that time, the Veteran complained that voices were not clear to him; he stated that he hears better in the right ear.  He reported exposure to mortar explosions, cannon fire, and aircraft noise while in the Army.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
10
20
LEFT
15
20
20
15
10

The examiner stated that hearing was within normal limits.  He stated that the audiological results do not indicate an ear or hearing problem that requires medical follow-up.  

The Veteran was afforded an orthopedic examination in September 2001.  At that time, the Veteran reported giving away of the knees.  The Veteran indicated that he developed a cyst over his left wrist in 1997 and had it removed; he stated that he had a nerve block in the axilla and now he has pain from that nerve block going down his arm.  He stated that he has weakness of the hand and wrist.  Following a physical examination, the Veteran was diagnosed with ulnar nerve palsy at the left elbow; and bilateral patellofemoral syndrome, left worse than the right, with possible lateral meniscus tear.  On the occasion of an audiological examination in August 2001, hearing was within normal limits.  An examination was also conducted in September 2001.  The Veteran reported being exposed to loud noise throughout most of service from firing guns.  External auditory canals were clear and dry, and the eardrums appeared within normal limits; there was no evidence of inflammation in either ear.  The impression was normal ear examination.  

By a rating action in May 2003, the RO denied service connection for eye infections based on a finding that there is no evidence of eye infections in service, and there was no evidence that the claimed condition currently exists.  

The Veteran was afforded another VA examination in April 2004.  The examiner noted that there were no service treatment records regarding a left ulnar nerve palsy.  There was a copy of an undated note reporting tingling of the left arm and hand.  He also had an axillary block for a ganglion cyst in January 1998.  Since surgery he complained of tingling of the left arm from his elbow to his hand with numbhess of all the fingers of the hand and decreased sensation from elbow to hand.  He had essentially normal conduction studies of the left median, ulnar and radial sensory nerves to include normal amplitudes suggesting mild if any axonal injury; EMG was limited due to pain.  The examiner noted that there were no service records regarding patellofemoral stress syndrome/right knee chondromalacia patella.  The Veteran reported being evaluated for knee pain once in 1990 and was told that it was due to walking in the sand; he was very vague as to whether those symptoms resolved.  X-ray study of the knees was reported to be normal.  Following an examination, the pertinent diagnoses were:  bilateral knee pain with no objective findings; the examiner noted that the history he was able to elicit was not suggestive of chondromalacia or bilateral patellofemoral syndrome; no findings of a left ulnar palsy; bilateral tinea pedis; resolved ingrown great toenails; and resolved injury to right great toe.  

On the occasion of the authorized audiological evaluation in April 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
10
10
10
10
10

The examiner stated that the results of the examination showed that the Veteran has a self-reported history of the onset hearing problems related to routine noise exposure as part of his paratrooper MOS during his 10 years in service.  The examiner stated that it was less likely that his military service contributed to a hearing loss.  This was so because his hearing was normal.  

Of record is a statement from the Veteran's spouse, dated in September 2004, indicating that she has lived with the Veteran since 1996 and was aware of his medical problems.  She noted that the Veteran experienced hand and arm nerve pain that wakes him up at night; she also noted that he has severe problems with his feet.  She further noted that he had difficult hearing, as well as problems with his knees and neck caused by his many years jumping out of airplanes.  

By a rating action in March 2006, the RO determined that new and material evidence had not been received sufficient to reopen a claim of entitlement to service connection for eye infections.  The RO also denied service connection for fatigue, based on a finding that there was no evidence that he currently had a chronic or permanent disability of fatigue related to service.  The Veteran was notified of this decision and of his appellate rights by letter dated in March 2006; however, the Veteran did not thereafter perfect an appeal of that decision.  

VA progress notes dated from April 2004 through November 2006 show that the Veteran received treatment for joint pains.  During a clinical visit in April 2004, the Veteran complained of chronic joint pain, numbness and tingling sensation in the left arm/hand.  The Veteran was seen at a neurosurgery clinic in May 2006, at which time it was noted that the Veteran has pain in his joints involving the ankles and foot.  Following an evaluation, the assessment was chronic neck, back, leg, and arm pain.  The examiner indicated that he told the Veteran that degenerative disease in his neck was worse than in his lumbar spine.  An August 2006 treatment note reflects an assessment of chronic neck pain.  

The Veteran was afforded a VA eye examination in November 2006.  The Veteran stated that he was in Ranger School in 1996 when a helicopter hit debris and a rock hit him in his right eye.  The Veteran indicated that he was placed in a medical facility for two days and was treated with patching of his right eye.  In addition, some debris flew into his left eye and he was treated with ointment in that eye.  He states that over several days his vision became better.  He currently does not use any eye treatment and denies any episodes of visual incapacitation.  The Veteran also stated that he does not wear glasses or contacts.  The examiner noted that the Veteran was diagnosed with central serous retinopathy in his left eye in March 2006.  Examination revealed a visual acuity without correction of 20/25 in the right eye and 20/25-1 in the left eye.  Near visual acuity without correction was 20/25 in each eye.  The Veteran's vision did not improve with refraction bilaterally.  The Veteran's ocular motility, pupils, and chronic venous status were within normal limits bilaterally.  The assessment was eye infections; the examiner noted that the Veteran stated that he has not had repeated eye infections.  The examiner noted that past history of trauma while in ranger school; at the present time, there is no evidence of any residual damage in either eye.  

The Veteran was also given a VA examination of the joints in November 2006.  It was noted that the Veteran was a jump master and helped others jump out of planes, so he did not actually have to jump out of planes after some point although he reported that he had 2000 actual jumps, with his last jump being in 1997.  The Veteran indicated that he began having neck pain after a combat jump in Panama around 1990; he stated that he was told that he had arthritis and degenerative joint disease.  The Veteran also indicated that he began having ankle pain in the early 1990s, which he attributed to parachute jumping.  The Veteran reported that he began experiencing knee pain in the early 1990s; he stated that he was told that the knee pain was due to nerve damage in his back with nerve damage.  The Veteran indicated that he had gradual onset of fatigue beginning about 4-5 years ago and it seemed to be getting worse.  He has difficulty staying awake but does not fall asleep inappropriately.  The examiner stated that, after reviewing the major and minor criteria of chronic fatigue syndrome, it was his opinion that the Veteran does not have chronic fatigue syndrome; he likely has poor sleep due to his neck pain which causes fatigue.  

Following a physical examination, the pertinent diagnoses were cervical spine degenerative joint disease with congenital and acquired narrowing; subjective complaints of bilateral arm numbness; normal knees; and normal left ankle.  The examiner stated that it was his opinion that the Veteran's cervical spine was not as likely as not related to parachute jumps in the military; he noted that the Veteran had a congenitally abnormal C spine and, although he had a number of jumps, he was unable to make a nexus to this and his current cervical spine condition.  The examiner noted that the Veteran had arm numbness, but he stated that the recent EMG and nerve conduction studies did not support any anatomic diagnosis for those complaints; that being said, on physical examination, the Veteran did not have findings of carpal tunnel syndrome.  With respect to the claim of multiple joint pains, it was noted that there were no findings that would suggest an undiagnosed illness; his hip and shoulder pains were both likely due to referred pain from his neck and back conditions.  The examiner stated that the Veteran did not have any primary hip or shoulder condition.  The examiner further noted that the Veteran did not have chronic fatigue syndrome; his fatigue was due to both poor sleep from his various pains and due to his medications, which cause fatigue.  

Received in April 2008 were VA progress notes dated from May 2006 to April 2008.  These records show treatment for chronic neck pain.  

A VA progress note dated in July 2008 indicates that the Veteran was seen at an emergency room for complaints of right eye pain, which started suddenly the previous night.  The Veteran reported blurry vision in the right eye although it cleared with blinking.  No recent trauma or itching of the left eye.  The assessment was hordeolum.  During a subsequent visit in September 2008, the Veteran was diagnosed with left eye unresolving/progressive central serous retinopathy.  The Veteran was seen at a private hospital in October 2008 with complaints of a black spot in the left eye.  The diagnosis was central serous retinopathy.  

On the occasion of a more recent VA audiological evaluation in May 2009, the Veteran indicated that he was in the infantry, and he was exposed to noise from mortars, cannons, rifles, grenade, explosions, roadside bombs, RPG, tow missiles and basically all combat noise.  He also reported being an air assault school instructor; when he was training, he wore hearing protection but not otherwise.  Following discharge from service, the Veteran worked off and on as a security guard; he had on armed job where he had to qualify with a weapon, and used hearing protection.  He was not currently working.  The Veteran denied any history of ear infections, drainage or dizziness.  He also denied history of ototoxic medications or family history of hearing loss, and he denied fluctuating hearing.  The examiner noted that because of poor agreement between speech reception threshold and puretone average, a non-organic component was suggested; puretone thresholds were not provided because they were not deemed reliable due to the non-organic nature of the examination.  The examiner stated that the Veteran's hearing was clinically normal; all thresholds between 250 to 8000 Hertz levels were elevated but in the normal range.  

At his personal hearing in November 2010, the Veteran reported suffering from fatigue caused by gulf war illness and combat during the first gulf war.  The Veteran indicated that he did not have problems with fatigue prior to military service; he currently suffers from a lack of energy and extreme exhaustion.  The Veteran stated that his VA doctor told him that his fatigue was a big part of his PTSD.  The Veteran reported being hit in the eye with a rock; thereafter, he started seeing dots and squiggly signs.  He was treated with antibiotics.  The Veteran indicated that the rock caused a detached retina.  The Veteran testified that he has hearing loss as a result of service.  The Veteran indicated that he was an indirect fire infantryman; he performed mortar control for the front line.  The Veteran related that he was also in combat in Kuwait, and he was airborne, as a result he was on airplanes at high altitudes.  The Veteran indicated that he noticed difficulty hearing in service.  The Veteran reported having surgery for a ganglion cyst in service; he stated that he now has a nerve problem along the entire arm as a result of that surgery.  The Veteran indicated that he never had any problems with his knees prior to military service; however, he experiences knee pain with locking, cracking, popping and giving way of the knee.  The Veteran maintained that his knee problems developed as a result of the many parachute jumps in service.  The Veteran indicated that he has pain in many joints, including his back, knees, hips and neck.  The Veteran also reported problems with pain in his ankles, mostly due to the parachute jumps.  

IV.  Analysis-Claims to Reopen

As noted above, a claim for service connection for eye infections was initially denied by the RO in May 2003.  The Veteran was informed of the decision in a June 2003 notification letter.  The Veteran did not file a notice of disagreement within one year from the date of the notification of the rating decision to appeal the denial.  See 38 U.S.C.A. § 7105(b) (1).  Thus, the decision became final.  

The evidence of record at the time of the May 2003 rating decision included the STRs and the results of VA examination.  The STRs showed that the Veteran was treated for an abrasion of the right eye with no permanent or chronic damage; the records were negative for any findings of eye infections.  In May 2003, the RO denied the Veteran's claim for service connection for eye infections based on a finding that there was no evidence that the claimed condition exists and his service treatment records were negative regarding any indication of eye infections in service.  


Subsequently, in January 2005, the Veteran sought to reopen his claim of entitlement to service connection for eye infections.  By a rating action in March 2006, the RO denied the attempt to reopen the claim for service connection for eye infections based on a finding that the there was no evidence that the claimed condition currently exists.  

The evidence that has been received since the March 2006 rating decision shows more recent findings regarding the Veteran's eyes, but contains no finding of eye infections.  The new evidence, considered with the old evidence, does not relate to any unestablished facts necessary to substantiate the claim for service connection for the eye infections.  The new evidence therefore does not raise a reasonable possibility of substantiating those claims, and does not constitute material evidence.  As there is no evidence that is both new and material, the Board denies the appeal to reopen the claim of service connection for eye infections.  

The Veteran's assertion that he has eye infections related to an in-service injury is redundant and, therefore not new.  Accordingly, the Board finds that new and material evidence has not been received, and the Veteran's claim of entitlement to service connection for eye infections may not be reopened.  38 C.F.R. § 3.156(a) (2010).  

Upon review of the evidence pertaining to this claim, the Board concludes that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for fatigue has not been received.  The March 2006 denial was based on a finding that the service treatment records did not show treatment for or complaints of a chronic fatigue disorder, and none of the reports notes such a syndrome.  The evidence added to the record since the previous rating decision does not include any competent evidence showing current chronic fatigue syndrome.  In fact, following a VA examination in November 2006, the VA examiner noted that the Veteran did not have a chronic fatigue syndrome; he stated that the Veteran's complaint of fatigue is due to poor sleep from physical pain and medications.  

In sum, none of the evidence added to the record since the previous final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for fatigue.  The Veteran's assertions that he currently suffers from fatigue related to service had previously been voiced and were considered by the RO in adjudicating the claim originally; the current assertions are therefore redundant.  Accordingly, none of the evidence added to the file since the March 2006 rating decision is new and material for the purpose of reopening the claim of entitlement to service connection for fatigue.  Accordingly, the claim is not reopened.  

V.  Analysis--Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection will be presumed for certain chronic diseases, such as arthritis and organic diseases of the nervous system, if they were manifest to a compensable degree within the year after active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

On December 27, 2001, the President signed HR 1291, the "Veterans Education and Benefits Expansion Act of 2001" (VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to expand the definition of "qualifying chronic disability" (for service connection ) to include not only a disability resulting from an undiagnosed illness as stated in prior law, but also any diagnosed illness that the Secretary determines in regulations warrants a presumption of service connection under 38 U.S.C.A. § 1117(d).  Section 202(a) also expanded compensation availability for Persian Gulf veterans to include "medically unexplained chronic multi-symptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome that is defined by a cluster of signs or symptoms.  

38 C.F.R. § 3.317 was amended in 2003 to incorporate these changes, and that amendment was made retroactively effective March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term "medically unexplained chronic multi-symptom illness" to mean "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  It was further stated that "Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained."  As yet, VA has not identified any illness other than the three identified in section 202(a) as a "medically unexplained chronic multi-symptom illness;" therefore, new 38 C.F.R. § 3.317(a)(2) (i)(B)(1) through (3) only lists chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome as currently meeting this definition.  See 68 Fed. Reg. 34539-543 (June 10, 2003). It was provided, however, in new 38 C.F.R. § 3.317(a) (2) (i)(B)(4) that the list may be expanded in the future when the Secretary determines that other illnesses meet the criteria for a "medically unexplained chronic multi-symptom illness."  

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1) (i).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a) (2-5).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 Fed. Reg. 34539-543 (June 10, 2003).  The Secretary of Veterans Affairs, under the relevant statutory authorities, has determined that there is no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore given consideration to whether service connection may be granted for the veteran's claimed disorders regardless of his Persian Gulf service.  

As a threshold matter, the Board notes that military records reflect that the Veteran served in the Southwest Asia Theater of operations from August 1990 to March 1991.  Therefore, he had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that § 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). (The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).)  

The Veteran can attest to factual matters of which he has first- hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board may weigh that testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss, which he believes developed as a consequence of service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 C.F.R. §§ 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words:  "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (West 2009).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, there must be the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds that service connection is not warranted for hearing loss.  As noted above, the service treatment records do not reflect any complaints of or reference to hearing loss.  While the Veteran indicates that he was exposed to mortar explosions, cannon fire and aircraft noise, the STRs are completely silent with respect to any finding of hearing loss.  Moreover, post-service treatment reports show no complaints or references to a hearing loss.  In fact, following a VA audiological evaluation in August 2001, hearing acuity was found to be within normal limits.  More recently, following a VA audiological evaluation in May 2009, the examiner sated that the Veteran's hearing was clinically normal; all thresholds were elevated but in the normal range.  In the absence of a currently diagnosed disability, service connection for hearing loss may not be granted.  

As there is no mention whatsoever of hearing loss in the STRs or the post-service records, either in the way of a subjective complaint or objective clinical finding, the Veteran has not demonstrated a currently diagnosed hearing loss.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

The Board notes that, although a layman is not competent to establish the presence of disability within the meaning of 38 C.F.R. § 3.385, a layman is competent to report a decreased ability to hear sound.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran's normal hearing in service and the lack of any current hearing loss disability more probative than the Veteran's claim.  The Board finds that the Veteran's assertion of hearing loss due to in-service noise exposure is not persuasive.  Absent a currently diagnosed disability, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, there is no evidence of hearing loss in service or within the post-service year, and no post-service evidence of diagnosed bilateral hearing loss (as defined by section 3.385).  In the absence of the claimed disability, service connection may not be granted.  See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.  

B.  Left Ulnar Nerve Palsy

The Board finds that entitlement to service connection for left ulnar nerve palsy is not warranted.  The evidence does not show that the veteran currently has this disability.  

The service treatment records are negative for any complaints or clinical findings of left ulnar nerve palsy.  On the occasion of the initial VA examination in September 2001, the Veteran was diagnosed with ulnar nerve palsy of the left elbow.  However, following a VA examination in April 2004, the examiner stated that there was no finding of a left ulnar nerve palsy.  More recently, following a VA examination in November 2006, the examiner noted that the Veteran had arm numbness, but he stated that the recent EMG and nerve conduction studies did not support any anatomic diagnosis for those complaints.  The Board gives greater weight to the diagnostic studies-greater than the clinical impressions that were made without the benefit of such studies.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  As the evidence does not show that the veteran currently has left ulnar nerve palsy, service connection for this disability may not be established.  

C.  Knees

After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of bilateral patellofemoral pain syndrome or other knee disability.  The service treatment records do not include any mention of, complaints of, treatment for, or diagnosis of a knee disorder.  Furthermore, there is no documented medical observation of any knee pathology.  Significantly, following a VA examination in November 2006, the examiner reported a diagnosis of normal bilateral knees on examination and x-ray with no findings to support anatomic condition.  In the absence of proof of a current disease or injury, an essential element of service connection has not been satisfied, and that benefit cannot be granted.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Service connection for a knee disorder is denied as there is no competent evidence of a current disability - a requirement under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

The Board is aware that the Veteran is competent to report that he sustained injuries to his knees during the parachute jumps in service, and that he has residual symptoms.  However, the Board finds that the negative service records, and the absence of confirmatory evidence of post-service disability to be far more convincing than his unsupported assertions.  Even when consideration is given to undiagnosed illness, there needs to be objective indications of chronic disability t.  As noted by the evidence set out above, there have been no such objective indications on examination.  (See the analysis below regarding undiagnosed joint pain.)  Consequently, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

D.  Joint Pain and Arch Pain

The competent medical evidence does not reveal a diagnosis to account for joint pain or arch pain, with the exception of the joints noted above.  Absent a present diagnosis of a chronic disability manifested by joint pain, service connection for it cannot be granted.  38 C.F.R. § 3.303.  The Board will therefore discuss entitlement to service connection for a disability as due to undiagnosed illness.  38 C.F.R. § 3.317.  

Upon examination of the record, the Board finds that service connection under the provisions of 38 C.F.R. § 3.317 cannot be granted.  The Veteran has not provided any objective evidence of multiple joint pain, with the exception of the cervical spine and ankles.  Specifically, without objective indications of a chronic disability, the Board cannot find a basis to grant service connection for a disability manifested by chronic joint pain.  The Board notes that the Veteran is competent to report that he has joint pain or arch pain; however, there is a lack of proof of objective indications of a chronic disability in the clinical records such as would serve to clinically corroborate his claims.  Service connection for chronic disability manifested by joint or arch pain, therefore, is denied.  38 C.F.R. § 3.317.  

With respect to the claim of pains, he does not have any findings that would suggest an undiagnosed illness; his hip and shoulder pains are both due to referred pain from his neck and back.  The examiner stated that the Veteran does not have any primary bilateral hip or bilateral shoulder condition.  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to service connection for disability manifested by joint or arch pain.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).  

E.  Cervical Spine

The STRs reflect no clinical diagnosis pertaining to the Veteran's cervical spine.  The first objective clinical documentation of the onset of a chronic cervical spine disorder is dated in 2006, years after service separation.  The Board notes the lapse of years between the Veteran's separation from service and the first treatment for a cervical spine disorder.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In addition, while the Veteran has a current diagnosis of degenerative disc disease of the cervical spine with congenital and acquired narrowing, there is no competent evidence indicating that there is a relationship between the Veteran's current cervical spine disorder and active military service.  The Veteran has not submitted any competent evidence of a nexus to service.  Rather, in November 2006, the VA examiner stated that it was his opinion that the Veteran's cervical spine disability was not as likely as not related to parachute jumps in the military; he noted that the Veteran had a congenitally abnormal cervical spine and, although he had a number of jumps, he was unable to make a nexus between this and his current cervical spine condition.  Therefore, the Board finds that there is no competent evidence that the Veteran's cervical spine disorder was the result of disease or injury incurred in or aggravated by military service.  

To the extent that the Veteran asserts that his cervical spine disorder is attributable to service, there is a remarkable lack of corroborative evidence.  (See Buchanan v. Nicholson, 451 F.3d 1331 (2006) (the absence of medical evidence may be considered.)  He is competent to report symptomatology and when it occurred.  The Court has noted that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, the Court has also noted that the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, any assertions of symptoms during service and thereafter are in conflict with the normal clinical findings during service.  Here, the Board is not presented with a mere absence of contemporaneous records; rather, the Board is presented with normal findings.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" could be considered in weighing the evidence).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disorder.  38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 (2010).  

F.  Arthritis of the Ankles

The most fundamental requirement for any claim for service connection is proof the Veteran has the condition claimed.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Here, the Board finds that the evidence of record does not demonstrate that the Veteran has had degenerative joint disease of the ankles at any time.  The service treatment records are negative for any complaints or findings of an ankle disorder, including degenerative joint disease of the ankles.  The service treatment records do not reflect any diagnosis of arthritis in the ankles.  

The Board has also reviewed numerous post-service VA and private treatment records, some of which note the Veteran's complaints of ankle pain.  But none of these records attributes these symptoms to degenerative joint disease in the ankles, or otherwise provided diagnoses of arthritis.  On the occasion of a VA examination in November 2006, x-rays of both ankles were negative for arthritis.  

In the absence of a current disability, the Veteran's claim must be denied under all theories of service connection.  The Board recognizes that the Veteran suffers from ankle pain; however, service connection for arthritis in the ankles can only be granted if it currently exists.  See Brammer, 3 Vet. App. at 225.  The Board notes that arthritis is a condition of the type that is not amenable to lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Arthritis is diagnosed upon an analysis of an x-ray by a medical professional.  The Veteran has not asserted that he has seen or assessed any such x-rays, or that he has the knowledge, skill, experience, education, training, or education to do so.  (As for the pain itself, the notion of an undiagnosed condition is addressed in the analysis above regarding all joints.)

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for degenerative joint disease in the ankles, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The application to reopen a claim of service connection for eye infections is denied.  

The application to reopen a claim for service connection for fatigue is denied.  

Service connection for hearing loss is denied  

Service connection for left ulnar nerve palsy is denied.  

Service connection for left or right knee disability is denied.  

Service connection for disability manifested by joint pain is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for degenerative joint disease of the ankles is denied.  

Service connection for disability manifested by arch pain is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


